IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 19, 2008
                                No. 07-30826
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RONALD JOSEPH FAVORS, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 6:97-CR-60045-1


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Ronald Joseph Favors, Jr. federal prisoner # 09800-035, appeals the
district court’s denial of a motion for a downward departure or evidentiary
hearing pertaining to his 1998 sentence for drug possession with intent to
distribute. Favors based his claims on 18 U.S.C. § 3553(e), FED. R. CRIM. P. 35,
U.S.S.G. §§ 5K1.1 & 5K2.0, and Wade v. United States, 504 U.S. 181, 186 (1992),



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30826

and he contended that he was entitled to a sentence reduction because he
rendered substantial assistance to the Government.
      The statutes and Guidelines cited by Favors do not apply. Some require
a government motion that is lacking in this case. See § 3553(e); Rule 35(b);
§ 5K1.1. Another does not pertain to a downward departure for substantial
assistance. See § 5K2.0.
      Wade likewise provides no legal basis for Favors’s claim. The Government
has “a power, not a duty, to file a motion when a defendant has substantially
assisted.” Wade, 504 U.S. at 185. Moreover, “a claim that a defendant merely
provided substantial assistance will not entitle a defendant to a remedy or even
to discovery or an evidentiary hearing. Nor would additional but generalized
allegations of improper motive.” Id. at 186. The district court’s judgment is
AFFIRMED.




                                       2